      Case 1:15-cv-00211-LGS-SDA Document 824 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :     15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :           ORDER
                           -against-                         :   (Plaintiffs’ MIL 3 & 4)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine, pursuant to Federal Rules of Evidence 401, 402

and 403, to preclude Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and Cognizant

Technology Solutions Corp. (“Defendants”), (1) from making reference to discovery

proceedings, disputes, orders and sanctions (Dkt. No. 689, Syntel’s MIL #3), and (2) from

offering evidence regarding the existence or content of the Preclusion Order (Dkt. No. 276) and

related materials (Dkt. No. 694, Syntel’s MIL #4).

        The parties shall not reference at trial discovery disputes or the Court’s discovery orders.

Evidence of the disputes and orders, including the Preclusion Order, have little if any probative

value and could unfairly prejudice the jury against Syntel by suggesting that the Court views

Syntel in a negative light, or confuse the jury by suggesting that the precluded evidence is being

hidden from them. See Fed. R. Evid. 401, 402, 403.

        In contrast, evidence of the events underlying the disputes and orders -- such as Syntel’s

failure to produce evidence of its alleged theft leading to the Preclusion Order (although not the
       Case 1:15-cv-00211-LGS-SDA Document 824 Filed 09/30/20 Page 2 of 2




Preclusion Order itself), as well as Syntel’s attempts to conceal its actions -- are not precluded.

Such evidence, which does not implicate the Court, is highly relevant to Defendants’ claims,

particularly counterclaims of trade secret misappropriation. The probative value of such

evidence outweighs any danger of unfair prejudice. See Fed. R. Evid. 401, 402, 403. The

evidence is damning and thus prejudicial because it tends to prove Defendants’ claims and bears

negatively on the credibility of certain Syntel witnesses. But nothing is unfair about the

prejudice, such as misleading the jury or playing to its emotions. See United States v. Curley,

639 F.3d 50, 57 (2d Cir. 2011) (for evidence to be unfairly prejudicial under Rule 403 it must

“tend[] to have some adverse effect upon a defendant beyond tending to prove the fact or issue

that justified its admission into evidence.” (internal quotation marks omitted)).

        For these reasons, it is ORDERED that Syntel’s motions in limine Nos. 3 and 4 are

GRANTED in part and DENIED in part. The parties shall not reference at trial discovery

disputes or the Court’s discovery orders; however evidence of the events underlying the disputes

and orders are not precluded.

        The Clerk of Court is respectfully directed to close the motions at Docket Nos. 689 and

694.

Dated: September 30, 2020
       New York, New York




                                                  2
